327 S.W.3d 632 (2010)
Scott KNIGHT, Appellant,
v.
SUPERVALU, INC., Respondent.
No. ED 95013.
Missouri Court of Appeals, Eastern District, Division Three.
December 21, 2010.
*633 Daniel Z. Lefton, St. Louis, MO, for appellant.
Kenneth D. Alexander, St. Louis, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Scott Knight (Claimant) appeals the award of the Labor and Industrial Relations Commission finding his employer Supervalu, Inc. (Employer) not liable for disability benefits on his claims.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).